Sussex Bancorp Contact: Donald L. Kovach 200 MunsonhurstRoad Chairman Franklin, NJ 07416 (973) 827-2914 SUSSEX BANCORP ANNOUNCES 2009 EARNINGS FRANKLIN, NEW JERSEY – February 1, 2010– Sussex Bancorp (NASDAQ “SBBX”) today announced its results of operations for the year ended December 31, 2009. For 2009, the Company earned $2.0 million, or $0.62 per basic and diluted share, compared to a net loss of $1.0 million, or ($0.32) per basic and diluted share for the prior year. The Company’s return to profitability in 2009 primarily reflects an increase in net interest income of $3.2 million as well as the absence of impairment charges in 2009, as the Company recorded an impairment charge of $3.5 million in 2008 related to certain FNMA and Freddie Mac securities. The Company’s total interest income increased to $23.1 million for the year ended December 31, 2009 from $22.7 million for the same period last year, as total interest expense decreased to $8.1 million for the year ended December 31, 2009 from $10.8 million for the year ended December 31, 2008. As a result, for the year ended December 31, 2009 the Company’s net interest income increased to $15.0 million from the $11.8 million earned last year. The improvement in the net interest income is reflective of the improvement in the Company’s net interest margin, which increased by 48 basis points from 3.12% in 2008 to 3.60% in 2009. The Company’s average earning assets increased by $39.5 millionin 2009 over 2008, while the average yield declined by 42 basis points, to 5.46% in 2009 from 5.88% in 2008.The Company’s average interest bearing liabilities increased by $45.1 million for the year ended December 31, 2009 compared to the prior year.The Company’s cost of interest bearing liabilities decreased by 108 basis points to 2.07% in 2009 from 3.15% in 2008. For the year ended December 31, 2009, the Company’s non-interest income increased by $3.5 million from $2.0 million for year ended December 31, 2008 to $5.5 million for year ended December 31, 2009. The improvement is attributable to an impairment write-down of $3.5 million on equity securities that the Company incurred in 2008, while the Company experienced no such impairment charges in 2009.Non-interest expense was flat year over year, increasing by $90 thousand to $14.7 million for the year ended December 31, 2009 compared to $14.6 million one year earlier.This increase is due to $551 thousand in increased FDIC assessment charges, while salaries and employee benefit expenses declined by approximately $194 thousand. The Company’s loan loss provision for the year ended December 31, 2009 was $3.4 million compared to $1.4 million for the same period last year. The increase in the provision is primarily attributable to a decline in real estate collateral values and adverse economic conditions in the Company’s trade area.
